

Exhibit 10.1
EXECUTION VERSION

FOURTH AMENDMENT TO CREDIT AGREEMENT AND INCREMENTAL AMENDMENT
FOURTH AMENDMENT TO CREDIT AGREEMENT AND INCREMENTAL AMENDMENT (this
“Amendment”), dated as of March 31, 2015, among OSI RESTAURANT PARTNERS, LLC, a
Delaware limited liability company (the “Borrower”), OSI HOLDCO, INC., a
Delaware corporation (“Holdings”), the Subsidiary Guarantors (as defined in the
Credit Agreement referred to below) party hereto, each of the Lenders party
hereto (collectively, the “Consenting Lenders”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”). Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
herein shall have the respective meanings provided such terms in the Credit
Agreement referred to below.
W I T N E S S E T H:
WHEREAS, the Borrower, Holdings, the lenders party thereto, the Administrative
Agent (as successor administrative agent to Deutsche Bank Trust Company
Americas) and the other parties thereto have entered into that certain Credit
Agreement, dated as of October 26, 2012 (as amended prior to the date hereof,
the “Credit Agreement”);
WHEREAS, the Borrower hereby requests a Revolving Commitment Increase in an
aggregate principal amount of $225,000,000, in accordance with Section 2.16(a)
of the Credit Agreement (the “Revolving Commitment Increase”);
WHEREAS, $216,300,000 of the Revolving Commitment Increase are anticipated to be
used by the Borrower to repay $215,000,000 of the outstanding Term B Loans and
to pay fees and expenses in connection with this Fourth Amendment;
WHEREAS, subject to the terms of this Amendment, each of the Revolving Credit
Lenders party hereto (each an “Incremental Revolving Credit Lender”) is
severally willing to provide a portion of the Revolving Commitment Increase;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:
SECTION 1.    Amendments to Credit Agreement. Effective as of the Fourth
Amendment Effective Date and subject to the terms and conditions set forth
herein and in reliance upon representations and warranties set forth herein, the
Credit Agreement is hereby amended as follows:
(a)the definition of “Fourth Amendment Effective Date” is hereby added to
Section 1.01 of the Credit Agreement in appropriate alphabetical order to read
in its entirety as follows:
“Fourth Amendment Effective Date” means March 31, 2015.
(b)the definition of “Revolving Credit Commitment” is hereby amended by
replacing the last sentence of such definition with the following sentence:
“The aggregate Revolving Credit Commitments of all Revolving Credit Lenders on
the Fourth Amendment Effective Date shall be $825,000,000, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.”





--------------------------------------------------------------------------------




(c)Section 3.01 of the Credit Agreement is hereby amended by inserting the
following new clause (j) at the end of such Section:
“For purposes of determining withholding Taxes imposed under FATCA, from and
after the Fourth Amendment Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans as not qualifying as a ‘grandfathered obligation’ within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i) solely for purposes of
determining whether withholding taxes apply under FATCA and regardless of
whether the Fourth Amendment to Credit Agreement and Incremental Agreement dated
as of March 31, 2015 constitutes a ‘significant modification’ under Treasury
Regulations Section 1.1001-3.”
(d)Schedule 2.01 to the Credit Agreement is hereby amended by replacing the
column entitled “Revolving Credit Commitment” in its entirety as set forth on
the Schedule attached hereto.
SECTION 2.    Revolving Commitment Increase.


(a)The Administrative Agent and each Incremental Revolving Credit Lender hereby
agrees that this Amendment constitutes an Incremental Loan Request pursuant to
Section 2.16(a) of the Credit Agreement.


(b)Each Incremental Revolving Credit Lender agrees that, effective as of the
Fourth Amendment Effective Date, its respective Revolving Credit Commitment
shall be increased by its share of the Revolving Commitment Increase as set
forth on Schedule 2.01 hereto.


(c)On and as of the Fourth Amendment Effective Date, each Incremental Revolving
Credit Lender shall be deemed to be a “Incremental Revolving Credit Lender” as
defined in the Credit Agreement with a “Revolving Credit Commitment” as defined
in the Credit Agreement.


SECTION 3.    Acknowledgement and Confirmation. Each of the Loan Parties party
hereto hereby agrees that with respect to each Loan Document to which it is a
party, after giving effect to the Amendment and the transactions contemplated
hereunder:
(a)all of its obligations, liabilities and indebtedness under such Loan
Document, including guarantee obligations, shall, except as expressly set forth
herein or in the Credit Agreement, remain in full force and effect on a
continuous basis; and
(b)all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority to the extent provided for in Section 5.19 of the
Credit Agreement of each such Lien and security interest continues in full force
and effect on a continuous basis, unimpaired, uninterrupted and undischarged as
collateral security for the Obligations, to the extent provided in such Loan
Documents.
SECTION 4.    Conditions of Effectiveness of this Amendment. This Amendment
shall become effective on the date when the following conditions shall have been
satisfied or waived (such date, the “Fourth Amendment Effective Date”):
(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a

2



--------------------------------------------------------------------------------




Responsible Officer of the signing Loan Party, each in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel:
(i)this Amendment, duly executed by Holdings, the Borrower, the Subsidiary
Guarantors existing as of the Fourth Amendment Effective Date, the
Administrative Agent, and the Incremental Revolving Credit Lenders;
(ii)a replacement Note executed by the Borrower in favor of each Incremental
Revolving Credit Lender that has requested a replacement Note at least two (2)
Business Days in advance of the Fourth Amendment Effective Date;
(iii)a certificate of a Responsible Officer of each Loan Party certifying as to
the incumbency and genuineness of the signature of each officer of such Loan
Party executing Loan Documents to which it is a party and certifying that (A)
the articles or certificate of incorporation or formation (or equivalent), as
applicable, of such Loan Party have not been amended since the date of the last
delivered certificate, or if they have been amended, attached thereto are true,
correct and complete copies of the same, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, (B) the bylaws or
other governing document of such Loan Party have not been amended since the date
of the last delivered certificate, or if they have been amended, attached
thereto are true, correct and complete copies of the same, (C) attached thereto
is a true, correct and complete copy of resolutions duly adopted by the board of
directors (or other governing body) of Loan Party authorizing and approving the
transactions contemplated hereunder and the execution, delivery and performance
of this Amendment and (D) attached thereto is a true, correct and complete copy
of such certificates of good standing (including bring down certificates) from
the applicable secretary of state of the state of incorporation, organization or
formation (or equivalent), as applicable, of each Loan Party; and
(iv)opinion from Ropes & Gray LLP, New York counsel to the Loan Parties
substantially in form and substance reasonably satisfactory to the
Administrative Agent.
(b)Payment of all fees and expenses of the Administrative Agent and Wells Fargo
Securities, LLC, and in the case of expenses, to the extent invoiced at least
three (3) Business Days prior to the Fourth Amendment Effective Date (except as
otherwise reasonably agreed to by the Borrower), required to be paid on the
Fourth Amendment Effective Date.
(c)Payment of all fees to the Lenders required to be paid on the Fourth
Amendment Effective Date.
(d)The representations and warranties in Section 7 of this Amendment shall be
true and correct as of the Fourth Amendment Effective Date.
For purposes of determining compliance with the conditions specified in this
Section 4, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Fourth Amendment Effective Date
specifying its objection thereto.
SECTION 5.    Costs and Expenses. The Borrower hereby reconfirms its obligations
pursuant to Section 10.04 of the Credit Agreement to pay and reimburse the
Administrative Agent in accordance with the terms thereof.

3



--------------------------------------------------------------------------------




SECTION 6.    Remedies. This Amendment shall (a) be deemed to be an “Incremental
Amendment” in accordance with Section 2.16(a) of the Credit Agreement and (b)
constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents.
SECTION 7.    Representations and Warranties. To induce the Administrative Agent
and the other Lenders to enter into this Amendment, each Loan Party represents
and warrants to the Administrative Agent and the other Lenders on and as of the
Fourth Amendment Effective Date that, in each case:
(a)the representations and warranties of each Loan Party set forth in Article V
of the Credit Agreement and in each other Loan Document are true and correct in
all material respects on and as of the Fourth Amendment Effective Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates; and
(b)no Default or Event of Default exists and is continuing.
SECTION 8.    Reference to and Effect on the Credit Agreement and the Loan
Documents.
(a)On and after the Fourth Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement,” “herein,” “hereto”, “hereof” and
“hereunder” or words of like import referring to the Credit Agreement, and each
reference in the Notes and each of the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.
(b)The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.
(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents. Without
limiting the generality of the foregoing, the Collateral Documents in effect
immediately prior to the date hereof and all of the Collateral described therein
in existence immediately prior to the date hereof do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents, in each case, as amended by this Amendment.
SECTION 9.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 10.    Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.
[The remainder of this page is intentionally left blank.]

4



--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.
 
 
OSI RESTAURANT PARTNERS, LLC, as Borrower
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
Title: Executive Vice President , Chief Legal Officer
 
 
 
 
& Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
OSI HOLDCO, INC., as Holdings
 
 
 
 
 
 
 
 
 
 
By:
/s/ Elizabeth Smith
 
 
 
 
 
Name: Elizabeth Smith
 
 
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BLOOMIN’ BRANDS GIFT CARD SERVICES, LLC
 
 
 
OS RESTAURANT SERVICES, LLC
 
 
 
OUTBACK DESIGNATED PARTNER, LLC
 
 
 
OUTBACK KANSAS LLC
 
 
 
 
 
 
 
 
 
 
By: OUTBACK STEAKHOUSE OF FLORIDA, LLC,
 
 
 
its member
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its
 
 
 
 
member
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
Title: Executive Vice President , Chief Legal Officer
 
 
 
 
 
& Secretary
 
 
 
 
 
 
 
 






















OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------










 
 
BONEFISH GRILL GULF COAST OF LOUISIANA,
 
 
LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: BONEFISH/GULF COAST, LIMITED
 
 
PARTNERSHIP, its managing member
 
 
 
 
 
 
 
 
 
 
 
 
By: BONEFISH GRILL, LLC, its general
 
 
 
partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS,
 
 
 
 
LLC, its managing member
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
Title: Executive Vice President ,
 
 
 
 
 
 
Chief Legal Officer
 
 
 
 
 
 
& Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BONEFISH OF BEL AIR, LLC
 
 
BONEFISH GRILL OF FLORIDA, LLC
 
 
 
 
 
 
 
 
 
 
 
By: BONEFISH GRILL, LLC, its managing member
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its
 
 
 
managing member
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
 
Title: Executive Vice President ,
 
 
 
 
 
 
 
Chief Legal Officer
 
 
 
 
 
 
 
& Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
BONEFISH GRILL, LLC
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its
 
 
managing member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
Title: Executive Vice President ,
 
 
 
 
 
 
Chief Legal Officer & Secretary
 
 


OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------












 
 
BONEFISH KANSAS DESIGNATED PARTNER,
 
 
 
LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: BONEFISH KANSAS LLC, its member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: BONEFISH GRILL, LLC, its member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS,
 
 
 
 
 
 
LLC, its managing member
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
 
 
Title: Executive Vice President ,
 
 
 
 
 
 
 
Chief Legal Officer
 
 
 
 
 
 
 
 
& Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
BONEFISH/ASHEVILLE, LIMITED PARTNERSHIP
 
 
BONEFISH/CAROLINAS, LIMITED PARTNERSHIP
 
 
BONEFISH/COLUMBUS-I, LIMITED
 
 
PARTNERSHIP
 
 
 
 
BONEFISH/CRESCENT SPRINGS, LIMITED
 
 
 
PARTNERSHIP
 
 
 
 
BONEFISH/GREENSBORO, LIMITED
 
 
 
 
PARTNERSHIP
 
 
 
 
 
BONEFISH/GULF COAST, LIMITED PARTNERSHIP
 
 
BONEFISH/HYDE PARK, LIMITED PARTNERSHIP
 
 
BONEFISH/SOUTHERN, LIMITED PARTNERSHIP
 
 
 
 
 
 
 
 
 
 
 
By: BONEFISH GRILL, LLC, its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its
 
 
 
managing member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
 
Title: Executive Vice President ,
 
 
 
 
 
 
Chief Legal Officer & Secretary
 
 
 
 
 
 
 
 
 
 



    





OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------










 
 
BONEFISH/SOUTH FLORIDA-I, LIMITED
 
 
 
PARTNERSHIP
 
 
 
 
 
 
 
 
 
 
 
 
 
By: BONEFISH GRILL OF FLORIDA, LLC, its
 
 
 
general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: BONEFISH GRILL, LLC, its managing
 
 
 
 
member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS,
 
 
 
 
 
LLC, its managing member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
 
 
Title: Executive Vice President ,
 
 
 
 
 
 
 
 
Chief Legal Officer & Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
BONEFISH BEVERAGES, LLC
 
 
 
 
BONEFISH HOLDINGS, LLC
 
 
 
 
CIGI BEVERAGES OF TEXAS, LLC
 
 
 
 
CIGI HOLDINGS, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
Title: Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
OUTBACK BEVERAGES OF TEXAS, LLC
 
 
 
 
OBTEX HOLDINGS, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
Title: Manager
 
 
 
 
 
 
 
 
 
 
 






















OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------










 
 
BONEFISH BRANDYWINE, LLC
 
 
 
BONEFISH DESIGNATED PARTNER, LLC
 
 
 
BONEFISH KANSAS LLC
 
 
 
 
 
 
 
 
 
 
 
 
By: BONEFISH GRILL, LLC, its member
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its
 
 
 
 
managing member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
 
Title: Executive Vice President , Chief Legal Officer
 
 
 
 
 
& Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
BONEFISH GRILL OF FLORIDA DESIGNATED
 
 
 
PARTNER, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By: BONEFISH GRILL OF FLORIDA, LLC, its
 
 
 
 
member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: BONEFISH GRILL, LLC, its managing
 
 
 
 
 
member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS,
 
 
 
 
 
LLC, its managing member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
Title: Executive Vice President , Chief Legal Officer
 
 
 
 
& Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
























OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------






 
 
BFG NEBRASKA, INC.
 
 
 
 
BFG OKLAHOMA, INC.
 
 
 
 
BOOMERANG AIR, INC.
 
 
 
 
CIGI NEBRSKA, INC.
 
 
 
 
CIGI OKLAHOMA, INC.
 
 
 
 
OS MANAGEMENT, INC.
 
 
 
 
OS MORTGAGE HOLDINGS, INC.
 
 
 
 
OSF NEBRASKA, INC.
 
 
 
 
OSF OKLAHOMA, INC.
 
 
 
 
OUTBACK ALABAMA, INC.
 
 
 
 
OUTBACK CATERING, INC.
 
 
 
 
OUTBACK & CARABBA’S OF NEW MEXICO, INC.
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ David J. Deno
 
 
 
 
 
Name: David J. Deno
 
 
 
 
 
Title: CFO, Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
OSI CO-ISSUER, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Elizabeth Smith
 
 
 
 
 
Name: Elizabeth Smith
 
 
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
OS ASSET, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
Title: Chief Legal Officer, Secretary & President
 
 
 
 
 
 
 
 
 
 
 
 
 
CARRABBA’S DESIGNATED PARTNER, LLC
 
 
 
 
CARRABBA’S KANSAS LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By: CARRABBA’S ITALIAN GRILL, LLC, its
 
 
 
 
member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its
 
 
 
 
 
member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
 
Title: Executive Vice President , Chief Legal
 
 
 
 
 
 
Officer & Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------








 
 
CARRABBA’S ITALIAN GRILL OF HOWARD
 
 
 
 
COUNTY, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Richard Landman
 
 
 
 
 
Name: Richard Landman
 
 
 
 
 
Title: Secretary, Treasurer & President
 
 
 
 
 
 
 
 
 
 
 
 
 
CARRABBA’S ITALIAN GRILL, LLC
 
 
 
 
OS REALTY, LLC
 
 
 
 
 
OUTBACK STEAKHOUSE OF FLORIDA, LLC
 
 
 
 
PRIVATE RESTAURANT MASTER LESSEE, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its
 
 
 
 
member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
Title: Executive Vice President , Chief Legal Officer
 
 
 
 
& Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
CARRABBA’S KANSAS DESIGNATED PARTNER,
 
 
 
 
LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: CARRABBA’S KANSAS LLC, its member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: CARRABBA’S ITALIAN GRILL, LLC, its
 
 
 
 
 
member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS,
 
 
 
 
 
 
LLC, its member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
 
 
Title: Executive Vice President ,
 
 
 
 
 
 
 
 
Chief Legal Officer
 
 
 
 
 
 
 
 
& Secretary
 
 


















OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------










 
 
CARRABBA’S OF BOWIE, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By: CARRABBA’S ITALIAN GRILL, LLC, its
 
 
 
 
managing member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its
 
 
 
 
 
member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
Title: Executive Vice President , Chief Legal
 
 
 
 
 
 
Officer & Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
CARRABBA’S OF GERMANTOWN, INC.
 
 
 
 
CARRABBA’S OF WALDORF, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By: CARRABBA’S ITALIAN GRILL, LLC, its
 
 
 
 
managing member
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its member
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
Title: Executive Vice President , Chief
 
 
 
 
 
 
Legal Officer & Secretary
 
 
 
 
 
 
 
 
 
 
 






































OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------




 
 
CARRABBA’S/BIRMINGHAM 280, LIMITED
 
 
 
 
PARTNERSHIP
 
 
 
 
CARRABBA’S/COOL SPRINGS, LIMITED
 
 
 
 
PARTNERSHIP
 
 
 
 
 
CARRABBA’S/DEERFIELD TOWNSHIP, LIMITED
 
 
 
 
PARTNERSHIP
 
 
 
 
 
CARRABBA’S/GREEN HILLS, LIMITED
 
 
 
 
PARTNERSHIP
 
 
 
 
 
CARRABBA’S/LEXINGTON, LIMITED
 
 
 
 
PARTNERSHIP
 
 
 
 
 
CARRABBA’S/LOUISVILLE, LIMITED
 
 
 
 
PARTNERSHIP
 
 
 
 
 
CARRABBA’S/METRO, LIMITED PARTNERSHIP
 
 
 
 
CARRABBA’S/MICHIGAN, LIMITED
 
 
 
 
PARTNERSHIP
 
 
 
 
 
CARRABBA’S/MONTGOMERY, LIMITED
 
 
 
 
PARTNERSHIP
 
 
 
 
 
CARRABBA’S/ROCKY TOP, LIMITED
 
 
 
 
PARTNERSHIP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: CARRABBA’S ITALIAN GRILL, LLC, its general
 
 
 
partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its
 
 
 
 
 
member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
 
Title: Executive Vice President , Chief
 
 
 
 
 
 
 
Legal Officer & Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
By: CARRABBA’S DESIGNATED PARTNER, LLC,
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: CARRABBA’S ITALIAN GRILL, LLC, its
 
 
 
 
 
member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS,
 
 
 
 
 
 
LLC, its member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
 
 
Title: Executive Vice President ,
 
 
 
 
 
 
 
 
Chief Legal Officer
 
 
 
 
 
 
 
 
& Secretary
 
 


OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------










 
 
CARRABBA’S/DC-I, LIMITED PARTNERSHIP
 
 
 
 
CARRABBA’S/MID ATLANTIC-I, LIMITED
 
 
 
 
PARTNERSHIP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: CARRABBA’S ITALIAN GRILL, LLC, its general
 
 
 
partner
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its
 
 
 
 
 
member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
 
Title: Executive Vice President , Chief
 
 
 
 
 
 
 
Legal Officer & Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
CIGI/BFG OF EAST BRUNSWICK PARTNERSHIP
 
 
 
 
 
 
 
 
 
 
 
 
 
By: CARRABBA’S ITALIAN GRILL, LLC, its general
 
 
 
partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its
 
 
 
 
 
member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
 
Title: Executive Vice President , Chief
 
 
 
 
 
 
 
Legal Officer & Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
By: BONEFISH GRILL, LLC, its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its
 
 
 
 
 
managing member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
 
Title: Executive Vice President , Chief
 
 
 
 
 
 
 
Legal Officer & Secretary
 
 
 
 
 
 
 
 
 
 
 












OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------




 
 
OUTBACK OF ASPEN HILL, INC.
 
 
 
 
OUTBACK OF GERMANTOWN, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OUTBACK STEAKHOUSE OF FLORIDA, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its
 
 
 
 
 
managing member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
 
Title: Executive Vice President , Chief
 
 
 
 
 
 
 
Legal Officer & Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
FREDERICK OUTBACK, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen S. Newton
 
 
 
 
 
 
Name: Stephen S. Newton
 
 
 
 
 
 
Title: Treasurer, President & Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
OSF/BFG OF DEPTFORD PARTNERSHIP
 
 
 
 
OSF/BFG OF LAWRENCEVILLE PARTNERSHIP
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OUTBACK STEAKHOUSE OF FLORIDA, LLC,
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its
 
 
 
 
 
member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
 
Title: Executive Vice President , Chief
 
 
 
 
 
 
 
Legal Officer & Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
By: BONEFISH GRILL, LLC, its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its
 
 
 
 
 
managing member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
 
Title: Executive Vice President , Chief
 
 
 
 
 
 
 
Legal Officer & Secretary
 
 
 
 
 
 
 
 
 
 






OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------






 
 
OSF/CIGI OF EVESHAM PARTNERSHIP
 
 
 
 
OUTBACK/CARRABBA’S PARTNERSHIP
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OUTBACK STEAKHOUSE OF FLORIDA, LLC,
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its
 
 
 
 
 
member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
 
Title: Executive Vice President , Chief
 
 
 
 
 
 
 
Legal Officer & Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
By: CARRABBA’S ITALIAN GRILL, LLC, its general
 
 
 
partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its
 
 
 
 
 
member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
 
Title: Executive Vice President , Chief
 
 
 
 
 
 
 
Legal Officer & Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
OUTBACK KANSAS DESIGNATED PARTNER, LLC
 
 
 
 
 
 
 
 
 
 
 
 
By: OUTBACK KANSAS LLC, its member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OUTBACK STEAKHOUSE OF
 
 
 
 
 
FLORIDA, LLC, its member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS,
 
 
 
 
 
 
LLC, its member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
 
Title: Executive Vice President ,
 
 
 
 
 
 
 
Chief Legal Officer & Secretary
 
 
 
 
 
 
 
 
 
 
 








OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------




 
 
OUTBACK STEAKHOUSE WEST VIRGINIA, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
OUTBACK STEAKHOUSE-NYC, LTD.
 
 
 
 
OUTBACK/DC, LIMITED PARTNERSHIP
 
 
 
 
OUTBACK/MID ATLANTIC-I, LIMITED
 
 
 
 
PARTNERSHIP
 
 
 
 
OUTBACK/STONE-II, LIMITED PARTNERSHIP
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OUTBACK STEAKHOUSE OF FLORIDA, LLC,
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its
 
 
 
 
 
member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
 
Title: Executive Vice President , Chief
 
 
 
 
 
 
 
Legal Officer & Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
OUTBACK CATERING DESIGNATED PARTNER,
 
 
 
 
LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OUTBACK CATERING, INC., its member
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ David J. Deno
 
 
 
 
 
 
Name: David J. Deno
 
 
 
 
 
 
Title: CFO, Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
OUTBACK OF LAUREL, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OUTBACK STEAKHOUSE OF FLORIDA, LLC,
 
 
 
 
the Sole Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its
 
 
 
 
 
member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
 
Title: Executive Vice President , Chief
 
 
 
 
 
 
 
Legal Officer & Secretary
 
 


OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------






 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
 
 
 
as Administrative Agent, Swing Line Lender, Collateral
 
 
 
 
Agent and an L/C Issuer
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen A. Leon
 
 
 
 
 
Name:
Stephen A. Leon
 
 
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





 



OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------






 
 
BANK OF AMERICA, N.A., as an Incremental
 
 
 
 
Revolving Credit Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nicholas Cheng
 
 
 
 
 
Name:
Nicholas Cheng
 
 
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










































































OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------






 
 
JPMORGAN CHASE BANK, N.A., as an Incremental
 
 
 
 
Revolving Credit Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Tony Yung
 
 
 
 
 
Name: Tony Yung
 
 
 
 
 
Title: Executive Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










































































OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------






 
 
Citizens Bank National Association,
 
 
 
 
as an Incremental Revolving Credit Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John P. Dysart
 
 
 
 
 
John P. Dysart
 
 
 
 
 
Sr. Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










































































OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------






 
 
HSBC Bank USA, National Association
 
 
 
 
as an Incremental Revolving Credit Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Rafael De Paoli
 
 
 
 
 
Name:
Rafael De Paoli
 
 
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










































































OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------






 
 
Coöperatieve Centrale Raiffeisen-Boerenleenbank
 
 
 
 
B.A., “Rabobank Nederland”, New York Branch, as
 
 
 
 
an Incremental Revolving Credit Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Chris Grimes
 
 
 
 
 
Name:
Chris Grimes
 
 
 
 
 
Title:
Executive Director
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael T. Harder
 
 
 
 
 
Name:
Michael T. Harder
 
 
 
 
 
Title:
Executive Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


































































OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------






 
 
Regions Bank, as an Incremental Revolving Credit
 
 
 
 
Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Scott C. Tocci
 
 
 
 
 
Name: Scott C. Tocci
 
 
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










































































OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------






 
 
US Bank, National Association, as an Incremental
 
 
 
 
Revolving Credit Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Steven L. Sawyer
 
 
 
 
 
Name:
Steven L. Sawyer
 
 
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










































































OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------






 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
 
 
 
 
as an Incremental Revolving Credit Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Christine L. Howatt
 
 
 
 
 
Name:
Christine L. Howatt
 
 
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










































































OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------






 
 
Fifth Third Bank, An Ohio Banking Corporation, as an
 
 
 
 
Incremental Revolving Credit Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John A. Marian
 
 
 
 
 
Name:
John A. Marian
 
 
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










































































OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------






 
 
Sumitomo Mitsui Banking Corp.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ David W. Kee
 
 
 
 
 
David W. Kee
 
 
 
 
 
Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












































































OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------






 
 
Cadence Bank NA, as an Incremental Revolving Credit
 
 
 
 
Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John M. Huss
 
 
 
 
 
Name:
John M. Huss
 
 
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










































































OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------






 
 
PNC Bank, N.A as an Incremental Revolving Credit
 
 
 
 
Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Oluchi Chuku
 
 
 
 
 
Name: Oluchi Chuku
 
 
 
 
 
Title: Vice President/Assoc RM
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










































































OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------






 
 
TD Bank, N.A.,
 
 
 
 
as an Incremental Revolving Credit Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Alan Garson
 
 
 
 
 
Name: Alan Garson
 
 
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










































































OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------






 
 
USAMERIBANK, a Florida banking corporation,
 
 
 
 
as an Incremental Revolving Credit Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ronald L. Ciganek
 
 
 
 
 
Name: Ronald L. Ciganek
 
 
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










































































OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------






 
 
Florida Community Bank, N.A.,
 
 
 
 
as an Incremental Revolving Credit Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jonathan Simoens
 
 
 
 
 
Name: Jonathan Simoens
 
 
 
 
 
Title: SVP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










































































OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------






 
 
[First Tennessee Bank, National Association], as an
 
 
 
 
Incremental Revolving Credit Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John R. Schmitt
 
 
 
 
 
Name:
John R. Schmitt
 
 
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




OSI Restaurant Partners LLC
Fourth Amendment to Credit Agreement and Incremental Amendment
Signature Page

--------------------------------------------------------------------------------




Schedule 2.01
(as of the Fourth Amendment Effective Date)
Lender
Revolving Credit Commitment
Wells Fargo Bank, National Association
$112,333,333.00
Bank of America, N.A.
$85,333,333.00
JPMorgan Chase Bank, N.A.
$68,333,333.00
Citizens Bank, N.A.
$57,333,333.00
HSBC Bank USA, National Association
$57,333,333.00
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New
York Branch
$57,333,333.00
U.S. Bank, National Association
$57,333,333.00
Regions Bank
$56,333,333.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$37,333,333.00
Fifth Third Bank
$37,333,333.00
Morgan Stanley Bank, N.A.
$20,000,000.00
Raymond James Bank, N.A.
$20,000,000.00
PNC Bank, National Association
$18,333,334.00
Sumitomo Mitsui Banking Corporation
$18,333,334.00
TD Bank, N.A.
$18,333,334.00
USAmeriBank
$18,333,334.00
Cadence Bank NA
$15,333,334.00
Deutsche Bank AG New York Branch
$15,000,000.00
First Tennessee Bank National Association
$15,000,000.00
Florida Community Bank, N.A.
$15,000,000.00
Goldman Sachs Bank USA
$15,000,000.00
Webster Bank, National Association
$10,000,000.00
Total
$825,000,000.00






65316253_6